nA & Ww WN

Oo OA ND

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

Case 3:17-cv-03193-VC Document173 Filed 01/25/21 Page 1of1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

JAIME JENSEN, On Behalf of Herself and CASE NO.: 3:17-CV-03193-VC

All Others Similarly Situated,
ORDER GRANTING JOINT REQUEST FOR
Plaintiff, DISMISSAL

Judge: Hon. Vince Chhabria

v.
Ctrm: 4, 17" Floor

NATROL, LLC, a Delaware limited liability
company,

Defendant.

 

 

 

Having considered the Parties’ Joint Request for Dismissal and good cause appearing,

IT IS HEREBY ORDERED that Plaintiff's individual claims against Defendant in this matter
are dismissed with prejudice. Plaintiffs class claims are dismissed without prejudice and without
classwide notice. Each Party shall pay their own attorneys’ fees and costs, other than as provided for

in the Settlement.

DATED: January 25, 2021

 

  

CASE NO. 3:17-CV-03193-VC
ORDER GRANTING JOINT REQUEST FOR DISMISSAL

 
